t c memo united_states tax_court james anthony fonteneaux sr petitioner v commissioner of internal revenue respondent docket no filed date james anthony fonteneaux sr pro_se david b mora for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined additions to tax under sec_6651 for each year and a penalty under sec_6662 for all section references are to the internal_revenue_code respondent has conceded that petitioner does not owe the deficiency the addition_to_tax or the penalty determined for the deficiency for was determined as a sec_72 additional tax on premature distributions from retirement plans the addition_to_tax for dollar_figure was determined because petitioner’s otherwise timely return was unsigned petitioner contends that the internal_revenue_service irs delay in rejecting the unsigned return prevented timely filing however he challenges that only as a consequence of challenging the deficiency for as resulting from a series of errors and other missteps by respondent’s representatives findings_of_fact none of the facts have been stipulated petitioner resided in texas at the time his petition was filed on his form_1040 u s individual_income_tax_return he reported pension and annuity income of dollar_figure of which dollar_figure was taxable he submitted the form_1040 in date prior to the date it was due but did not sign it the unsigned return was sent back to him by the irs petitioner signed the return and sent it back to the irs but it was not filed until date on date the irs sent the statutory_notice_of_deficiency to petitioner with respect to and with the determinations set forth above the petition was timely filed with this court on date on date the irs prematurely assessed the amounts determined in the statutory notice collection notices of intent to levy were sent in date the premature assessments were abated in date when the pending suit was entered on petitioner’s account in the statutory notice the amount determined for was explained as tax on qualified_plans per return per exam adjustment dollar_figure dollar_figure dollar_figure we adjusted your tax by percent of the premature_distribution made from your individual_retirement_account ira the percent tax is applicable unless those funds are paid after you reach ½ or for another allowable reason such as paid on account of death disability substantially equal payments over your or joint life expectancies or certain medical_expenses or first time home purchase or irs levy the dollar_figure item was not reported on or paid with petitioner’s form_1040 and he denies ever paying that amount the difference between of the dollar_figure reported on petitioner’s form_1040 and the dollar_figure used in the statutory notice is not explained by evidence in the record it appears from the arguments of the parties that there is a dispute about whether dollar_figure petitioner received from washington mutual was a distribution from a roth_ira however because the deficiency in dispute is less than of dollar_figure apparently due to an error in petitioner’s transcript the difference does not affect the outcome of this case opinion the first time this case was set for trial in date the parties reported a settlement respondent prepared decision documents reflecting respondent’s concessions of all issues for and a reduced deficiency and addition_to_tax for petitioner repudiated the settlement and sought complete victory and sanctions against respondent based on reckless professional behavior petitioner is frustrated by the determination for now conceded by respondent by the premature assessment and collection activity while this case was pending and collection stayed by misinformation given to him by representatives of respondent and by the delays inherent in litigation nonetheless the only issue now to be decided is whether the sec_72 additional tax on the retirement_plan distribution he received should be sustained in an amount less than the established by statute sec_72 imposes an additional tax of on early distributions from qualified_retirement_plans with exceptions listed in sec_72 the exceptions include those items listed in the statutory notice quoted above petitioner does not argue that he comes within any of the exceptions he understands that the amount sought by respondent dollar_figure is less than the dollar_figure that would be due on the reported distribution if the additional tax were accurately determined he argues that if he made as many mistakes during his military career as the irs and its representatives made in this case the consequences would be disastrous he believes that the irs should suffer the consequences of its mistakes and should recover none of the deficiency for none of the relief petitioner seeks is available in this case we must apply the law to the established facts because respondent has not sought an increased deficiency the amount in the decision will be less than petitioner would otherwise owe that is the most compensation that petitioner is entitled to here decision will be entered in favor of petitioner for and in favor of respondent for
